Name: 83/644/EEC: Commission Decision of 2 December 1983 concerning applications for reimbursement and advance payments for measures for the acceleration of agricultural development in certain regions of Greece (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: accounting;  regions of EU Member States;  financial institutions and credit;  agricultural structures and production;  agricultural policy; NA
 Date Published: 1983-12-22

 Avis juridique important|31983D064483/644/EEC: Commission Decision of 2 December 1983 concerning applications for reimbursement and advance payments for measures for the acceleration of agricultural development in certain regions of Greece (Only the Greek text is authentic) Official Journal L 359 , 22/12/1983 P. 0012 - 0052COMMISSION DECISION of 2 December 1983 concerning applications for reimbursement and advance payments for measures for the acceleration of agricultural development in certain regions of Greece (Only the Greek text is authentic) (83/644/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1975/82 of 19 July 1982 on the acceleration of agricultural development in certain regions of Greece (1), and in particular Article 20 (4) thereof, Whereas applications for reimbursement and for advance payments to be submitted by Greece to the Guidance Section of the European Agricultural Guidance and Guarantee Fund must include certain information making it possible to verify that the expenditure complies with Regulation (EEC) No 1975/82 and the Greek programme approved in accordance with Article 3 (2) of the said Regulation; Whereas, to permit proper control, Greece must keep the supporting documents on file at the Commission's disposal for a period of three years after payment of the final reimbursement; Whereas, to enable the Commission to make advance payments, the necessary detailed rules and procedures should be laid down; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee of the European Agricultural Guidance and Guarantee Fund, HAS ADOPTED THIS DECISION: Article 1 1. The applications for reimbursement referred to in Article 20 of Regulation (EEC) No 1975/82 must be in accordance with the tables set out in Annexes 1 to 1.17. 2. Greece shall communicate to the Commission, with the first application for reimbursement, the texts of the national implementing and control provisions and the administrative instructions as well as the forms and any other documents relating to the administrative implementation of the measure. As regards implementation of these measures, special attention shall be paid to the provisions set out in Annexes 4 and 5 concerning the presentation of the documents. Article 2 Greece shall hold at the Commission's disposal, for a period of three years after payment of the final reimbursement, all the supporting documents or the certified copies thereof in its possession on the basis of which the aids provided for in Regulation (EEC) No 1975/82 have been approved, the complete files on the recipients as well as the documents and tables on the basis of which the reimbursement and advance-payment applications have been drawn up. Article 3 Applications for advance payments in respect of expenditure eligible for aid from the Guidance Section of the European Agricultural Guidance and Guarantee (1) OJ No L 214, 22.7.1982, p. 1. Fund, as referred to in Article 18 of Regulation (EEC) No 1975/82, must be in accordance with the tables set out in Annexes 2 to 2.16. Article 4 1. Advance payments from the Guidance Section of the European Agricultural Guidance and Guarantee Fund may not exceed 80 % of the Community contribution towards the financing of the proposed expenditure for the year concerned. 2. Advance payments not spent during the year in respect of which they were made shall be deducted from the advance payments to be made in respect of the following year. Article 5 At the end of each year in respect of which advance payments have been made, Greece shall submit a report on the progress of operations during that year, in accordance with the tables set out in Annexes 3 to 3.16. Advance payments for the following year may not be made before the abovementioned report has been sent to the Commission. Article 6 This Decision is addressed to the Hellenic Republic. Done at Brussels, 2 December 1983. For the Commission Poul DALSAGER Member of the Commission ANNEX 1 >PIC FILE= "T0023336">It is confirmed that: Provisions concerning all measures - the works for which reimbursement is requested have been executed in accordance with the programme approved by the Commission by Decision 83/387/EEC of 29 July 1983 (OJ No L 222, 13.8.1983, p. 43); - projects for which Community aid is provided under other common measures or from the European Regional Development Fund have been excluded from this programme; - the beneficiaries have been informed in an appropriate manner of the percentage of the appropriations coming from the Community; Provisions concerning rural infrastructure - where a third party, e.g. the public electricity company DEH, has borne the Member State's expenditure considered eligible for aid from the EAGGF, there has been a specific transfer of the Member State's funds for that purpose; Provisions concerning irrigation - the irrigation schemes have involved the creation of small collective irrigation networks not exceeding 400 hectares except in special cases; - the eligible expenditure does not exceed 4 800 ECU per hectare; Provisions concerning land improvement - the expenditure declared does not relate to the purchase of parcels; - the eligible expenditure on pasture improvement does not exceed 250 ECU per hectare and the eligible expenditure on land protection of farmland does not exceed 1 500 ECU per hectare; Provisions concerning the development of beef cattle, sheep and goat farming - the aids for the purchase of male breeding animals have not been granted for the purchase of pure dairy breed bulls ; the individual farmers have made their purchases as part of an improvement plan; - the conditions laid down in Article 10 (2) and (3) of Regulation (EEC) No 1975/82 have been met; - the calves for which the premium has been granted are beef-breed calves or calves resulting from a cross with a beef-breed animal and have been kept for at least 12 months on the holding of origin; - the premium is granted for no more than 15 calves per holding per year and does not exceed 30 ECU per calf; - the maximum investment qualifying for aid for the modernization and construction of livestock housing is 18 135 ECU per holding; Provisions concerning improvement of facilities for agricultural training - the centres financed and for which reimbursement is requested have as their main objective the organization of training courses as defined in Title II of Directive 72/161/EEC; Provisions concerning forestry measures - the expenditure for which reimbursement is requested is necessary for the improvement, by means of soil and water conservation, of the agricultural situation in the area in question; - the eligible expenditure does not exceed: 2 300 ECU per hectare in the case of afforestation, 2 000 ECU per hectare in the case of improvement of deteriorated forests, 260 ECU per hectare in the case of control of fast flowing streams, 150 ECU per hectare in the case of fire protection, 18 000 ECU per hectare in the case of forest roads; 5 % of the total cost of the project in question in the case of preparatory work for projects on private land up to a total of 800 000 ECU; - the contribution by the owner of the land amounts to at least 15 % of the cost of the work referred to in Article 14 ; where the inclusion of this land in the programme is in the public interest and where the owner is unlikely to derive any benefit in the foreseeable future from such inclusion, his contribution has been borne by the competent authority. Date, stamp and signature of the competent authority ANNEX 1.1 Application for reimbursement of expenditure incurred in 19.. under Article 4 (a) of Regulation (EEC) No 1975/82 RURAL INFRASTRUCTURE PROVISION OF ELECTRICITY SUPPLIES FOR SETTLEMENTS >PIC FILE= "T0023337"> ANNEX 1.2 Application for reimbursement of expenditure incurred in 19.. under Article 4 (a) of Regulation (EEC) No 1975/82 RURAL INFRASTRUCTURE PROVISION OF ELECTRICITY SUPPLIES FOR LIVESTOCK HOLDINGS AND PUMPING STATIONS >PIC FILE= "T0023338"> ANNEX 1.3 Application for reimbursement of expenditure incurred in 19.. under Article 4 (a) of Regulation (EEC) No 1975/82 RURAL INFRASTRUCTURE PROVISION OF LOCAL WATER SUPPLIES >PIC FILE= "T0023339"> ANNEX 1.4 Application for reimbursement of expenditure incurred in 19.. under article 4 (b) of Regulation (EEC) No 1975/82 RURAL INFRASTRUCTURE CONSTRUCTION AND IMPROVEMENT OF FARM AND LOCAL ROADS >PIC FILE= "T0023340"> ANNEX 1.5 Application for reimbursement of expenditure incurred in 19.. under Article 6 of Regulation (EEC) No 1975/82 IRRIGATION CREATION OF SMALL COLLECTIVE IRRIGATION NETWORKS (maximum 35 000 ha) >PIC FILE= "T0023341"> ANNEX 1.6 Application for reimbursement of expenditure incurred in 19.. under Article 8 (a) of Regulation (EEC) No 1975/82 LAND IMPROVEMENT IMPROVEMENT OF PASTURES, INCLUDING THE PROVISION OF THE NECESSARY FACILITIES (maximum 120 000 ha) >PIC FILE= "T0023342"> ANNEX 1.7 Application for reimbursement of expenditure incurred in 19.. under Article 8 (b) of Regulation (EEC) No 1975/82 LAND IMPROVEMENT WORK TO PROTECT FARMLAND AGAINST EROSION BY WATER, SUCH AS BENCH TERRACES, COLLECTING DITCHES AND PROTECTIVE WORKS (maximum 4 500 ha) >PIC FILE= "T0023343"> ANNEX 1.8 >PIC FILE= "T0023344"> ANNEX 1.9 Application for reimbursement of expenditure incurred in 19.. under Article 10 (1) (d) of Regulation (EEC) No 1975/82 DEVELOPMENT OF BEEF, CATTLE, SHEEP AND GOAT FARMING PREMIUM FOR BEEF-BREED CALVES >PIC FILE= "T0023345"> ANNEX 1.10 Application for reimbursement of expenditure incurred in 19.. under Article 12 of Regulation (EEC) No 1975/82 IMPROVEMENT OF FACILITIES FOR AGRICULTURAL TRAINING CREATION AND EQUIPPING OF 28 NEW TRAINING CENTRES AND IMPROVEMENT OF EIGHT EXISTING ONES >PIC FILE= "T0023346"> ANNEX 1.11 Application for reimbursement of expenditure incurred in 19.. under Article 14 of Regulation (EEC) No 1975/82 FORESTRY MEASURES AFFORESTATION (maximum 12 000 ha) >PIC FILE= "T0023347"> ANNEX 1.12 Application for reimbursement of expenditure incurred in 19.. under Article 14 of Regulation (EEC) No 1975/82 FORESTRY MEASURES IMPROVEMENT OF DETERIORATED FORESTS (maximum 10 000 ha) >PIC FILE= "T0023348"> ANNEX 1.13 Application for reimbursement of expenditure incurred in 19.. under Article 14 of Regulation (EEC) No 1975/82 FORESTRY MEASURES CONTROL OF FAST FLOWING STREAMS (maximum 100 000 ha) >PIC FILE= "T0023349"> ANNEX 1.14 Application for reimbursement of expenditure incurred in 19.. under Article 14 of Regulation (EEC) No 1975/82 FORESTRY MEASURES FIRE PROTECTION (maximum 50 000 ha) >PIC FILE= "T0023350"> ANNEX 1.15 Application for reimbursement of expenditure incurred in 19.. under Article 14 of Regulation (EEC) No 1975/82 FORESTRY MEASURES CONSTRUCTION OF FOREST ROADS (maximum 2 500 km) >PIC FILE= "T0023351"> ANNEX 1.16 Application for reimbursement of expenditure incurred in 19.. under Article 14 of Regulation (EEC) No 1975/82 FORESTRY MEASURES PREPARATORY WORK RELATING TO FORESTRY PROJECTS ON PRIVATE LAND (5 % of the total costs of the forestry project concerned under Article 14) (maximum 800 000 ECU) >PIC FILE= "T0023352"> ANNEX 1.17 Sums recovered during 19.. in respect of aids granted under Regulation (EEC) No 1975/82 RECOVERY 19.. >PIC FILE= "T0023353"> ANNEX 2 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 on the acceleration of agricultural development in certain regions of Greece SUMMARY TABLE >PIC FILE= "T0023354"> It is confirmed that: Provisions concerning all applications for advances - the advance is requested for agricultural measures covered by the programme approved by the Commission in Decision 83/387/EEC of 29 July 1983 (OJ No L 222, 13.8.1983, p. 43); - projects for which Community aid is provided under other common measures or through the European Regional Development Fund will be excluded from this scheme; - the appropriations necessary for a national financial contribution are available and will be paid during the year in respect of which advance payments are requested; - the estimated costs specified in column 3 or 4 relate to expenditure to be met during the year in respect of which the advances are requested; - the advance payments will be made available to beneficiaries (including bodies) who bear the cost of the operations during the year in respect of which the advance payments are requested; - the beneficiaries specified in the preceding indent will be informed in an appropriate manner, on payment of the advance, of the percentage of the appropriations coming from the Community. (A note on the procedure to be used is attached to this application.) Date, stamp and signature of the competent authority ANNEX 2.1 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 RURAL INFRASTRUCTURE PROVISION OF ELECTRICITY SUPPLIES FOR SETTLEMENTS >PIC FILE= "T0023355"> ANNEX 2.2 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 RURAL INFRASTRUCTURE PROVISION OF ELECTRICITY SUPPLIES FOR LIVESTOCK HOLDINGS AND PUMPING STATIONS >PIC FILE= "T0023356"> ANNEX 2.3 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 RURAL INFRASTRUCTURE PROVISION OF LOCAL WATER SUPPLIES >PIC FILE= "T0023357"> ANNEX 2.4 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 RURAL INFRASTRUCTURE CONSTRUCTION AND IMPROVEMENT OF FARM AND LOCAL ROADS >PIC FILE= "T0023358"> ANNEX 2.5 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 IRRIGATION CREATION OF SMALL COLLECTIVE IRRIGATION NETWORKS (maximum 35 000 ha) >PIC FILE= "T0023359"> ANNEX 2.6 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 LAND IMPROVEMENT IMPROVEMENT OF PASTURES, INCLUDING THE PROVISION OF THE NECESSARY FACILITIES (maximum 120 000 ha) >PIC FILE= "T0023360"> ANNEX 2.7 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 LAND IMPROVEMENT WORK TO PROTECT FARMLAND AGAINST EROSION BY WATER, SUCH AS BENCH TERRACES, COLLECTING DITCHES AND PROTECTIVE WORKS (maximum 4 500 ha) >PIC FILE= "T0023361"> ANNEX 2.8 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 DEVELOPMENT OF BEEF CATTLE, SHEEP AND GOAT FARMING AIDS FOR THE MODERNIZATION AND CONSTRUCTION OF LIVESTOCK HOUSING, PURCHASE OF MACHINERY FOR FODDER PRODUCTION AND PURCHASE OF MALE BREEDING ANIMALS >PIC FILE= "T0023362"> ANNEX 2.9 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 DEVELOPMENT OF BEEF CATTLE, SHEEP AND GOAT FARMING PREMIUM FOR BEEF-BREED CALVES >PIC FILE= "T0023363"> ANNEX 2.10 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 IMPROVEMENT OF FACILITIES FOR AGRICULTURAL TRAINING CREATION AND EQUIPPING OF 28 NEW TRAINING CENTRES AND IMPROVEMENT OF EIGHT EXISTING ONES >PIC FILE= "T0023364"> ANNEX 2.11 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 FORESTRY MEASURES AFFORESTATION (maximum 12 000 ha) >PIC FILE= "T0023365"> ANNEX 2.12 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 FORESTRY MEASURES IMPROVEMENT OF DETERIORATED FORESTS (maximum 10 000 ha) >PIC FILE= "T0023366"> ANNEX 2.13 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 FORESTRY MEASURES CONTROL OF FAST FLOWING STREAMS (maximum 100 000 ha) >PIC FILE= "T0023367"> ANNEX 2.14 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 FORESTRY MEASURES FIRE PROTECTION (maximum 50 000 ha) >PIC FILE= "T0023368"> ANNEX 2.15 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 FORESTRY MEASURES CONSTRUCTION OF FOREST ROADS (maximum 2 500 km) >PIC FILE= "T0023369"> ANNEX 2.16 Application for advance payment in respect of 19.. under Regulation (EEC) No 1975/82 FORESTRY MEASURES PREPARATORY WORK RELATING TO FORESTRY PROJECTS ON PRIVATE LAND (5 % of the total costs of the forestry project concerned under Article 14) (maximum 800 000 ha) >PIC FILE= "T0023370"> ANNEX 3 >PIC FILE= "T0023371"> ANNEXES 3.1 AND 3.2 >PIC FILE= "T0023372"> ANNEXES 3.3 AND 3.4 >PIC FILE= "T0023373"> ANNEX 3.5 >PIC FILE= "T0023374"> ANNEXES 3.6 AND 3.7 >PIC FILE= "T0023375"> ANNEX 3.8 >PIC FILE= "T0023376"> ANNEX 3.9 >PIC FILE= "T0023377"> ANNEX 3.10 >PIC FILE= "T0023378"> ANNEXES 3.11 AND 3.12 >PIC FILE= "T0023379"> ANNEXES 3.13 AND 3.14 >PIC FILE= "T0023380"> ANNEX 3.15 >PIC FILE= "T0023381"> ANNEX 3.16 >PIC FILE= "T0023382"> ANNEX 4 1. Documentation Documentation specifically relating to the implementation of the agricultural measures under the programme for the development of the mountain areas and less-favoured areas of 22 nomoi in Greece must be produced. This documentation must be sent to the Commission on request or kept at its disposal for inspection. 1.1. In respect of the following measures: (a) provision of electricity supplies; (b) provision of potable water supplies; (c) construction and improvement of farm and local roads; (d) irrigation; (e) land improvement; (f) improvement of facilities for agricultural training; (g) forestry measures the specific documentation must contain supporting documents and the following information: - a general plan indicating the geographical location and extent of the various schemes provided for in the programme, - for each year the annual programme covering the work to be carried out during the year in question for which a reimbursement will be requested and indicating the number of beneficiaries and the relevant expenditure ; the programme must be accompanied by detailed plans showing the geographical location and the extent of the work planned, - the invoices and all supporting documents relating to expenditure submitted in the annual reimbursement application, so that correspondence to the annual report can be verified. 2. Accounts For the abovementioned measures the accounting system adopted must ensure that separate accounts are available, enabling the specific expenditure relating to the contribution of the Guarantee Fund of the European Agricultural Guidance and Guarantee Fund to be distinguished from other expenditure not covered by the programme and enabling expenditure to be verified on the basis of the relevant supporting documents. ANNEX 5 INDIVIDUAL FILE CONCERNING A PLAN FOR THE IMPROVEMENT OF LIVESTOCK FARMING 1. GENERAL (a) File No ... (b) Name and address of beneficiary ... (c) Date of approval of improvement plan ... (d) Type of development planned ... (e) Starting date of keeping farm accounts ... 2. DETAILS OF THE HOLDING >PIC FILE= "T0023383"> 3. INVESTMENTS PLANNED >PIC FILE= "T0023384"> 4. INVESTMENT AIDS >PIC FILE= "T0023385"> 5. PREMIUM FOR BEEF-BREED CALVES >PIC FILE= "T0023386"> 6. LAND IMPROVEMENT If aid for land improvement is granted give details. >PIC FILE= "T0023387"> 7. MODIFICATIONS If modifications are made during the execution of the improvement plan, specify their nature and the effects on headings 1 to above. 8. RECOVERIES In case of recoveries of aid paid, give details as to reason ; amount recovered, the EAGGF part thereof and year in which the amount recovered is deducted in the reimbursement claim. If the case has been reported under the irregularity procedure pursuant to Regulation (EEC) No 283/72, state code number under which communicated. Date, stamp and signature of competent authority